Title: From Benjamin Franklin to David Hartley, 6 May 1775
From: Franklin, Benjamin
To: Hartley, David


What as far as we know was the first letter Franklin wrote after landing was not to his son or sister or some close friend, as might be expected, but to an Englishman who three months earlier seems to have been no more than a casual acquaintance. In late February, when Hartley asked for information, Franklin furnished it in a formal, third-person note, and a few weeks later left for home. In those weeks the relationship must have developed to the point where the two agreed to exchange news, the American under his own name and the Englishman, who as a member of Parliament had to be circumspect, under the initials “G. B.” In this note and its sequel, two days later, Franklin began to fulfil the agreement.
His notes in juxtaposition are puzzling. Why did he take time from the rush of business to write two so close together? Why does he omit here his most momentous news, that war was begun? Why does the second, below, not mention the first and yet repeat what it says about New York? Perhaps because of the rush of business. This note is in obvious haste, and two days later he may have forgotten what, or even that, he had written before.
Hartley began to fulfil his side of the agreement in several letters early in the summer, carried by the same captain who brought him this one, and the correspondence so initiated continued for years. The Englishman wrote at length (he was no more given to a short letter than to a short speech), while the American answered more succinctly. Both expressed themselves almost as if for publication, and Hartley did read one of his friend’s letters to the House of Commons. The two kept in touch in this way until the climax of their relationship in 1783, when they met to negotiate the final treaty of peace.
 
Dear Sir,
Philada May 6. 1775.
I arrived here last Night, and have the Pleasure to learn that there is the most perfect Unanimity throughout the Colonies; and that even N York, on whose Defection the Ministry so confidently rely’d, is as hearty and zealous as any of the rest. I have not yet had time to collect particulars of Information for you; and therefore the chief Intention of this Line is to introduce to you the Bearer Capt. Falconer, who is perfectly acquainted with the State of things here, and on whose Accounts you may depend. With great Esteem I am, Sir, Your most obedient humble Servant
B Franklin
D. Hartley Esqr
